DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.  Claims 1-6, 8 10-15, and 19-22 are pending.  Claims 1-5 and 10-14 have been amended and claims 7 and 16 have been cancelled.  Claims 9 and 17-18 were previously canceled. 

Allowable Subject Matter
Claims 1-6, 8, 10-15, and 19-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1 and 10 are directed to a gaming system and method of operating a gaming system comprising: a first triggering of a reel activation sequence: displaying, by a display device, a primary reel set sized to accommodate the display device; displaying, by the display device, a first plurality of randomly determined symbols at a plurality of symbol display positions associated with the primary reel set, and displaying, by the display device, any awards values associated with the 
More specifically, regarding independent Claims 1 and 10, none of the cited prior art discloses or teaches independent of any determination of any award values associated with any display symbols at any symbol display positions associated with any reel sets, independent of any determination of any additional reel set triggering event randomly occurring in association with the primary reel set for the second activation of the reel activation sequence and responsive to an additional reel set trigger event not randomly occurring in associated with the first additional reel set for the second activation of the reel activation sequence: ceasing displaying, by the display device, the first additional reel set while continuing displaying, by the display device, the primary reel set resized to accommodate the display device without the first additional reel set which, in combination with other remaining claimed elements: (a) thereafter and for a third activation of the reel activation sequence: displaying, by the display device, a fourth plurality of randomly determined symbols at the plurality of symbol display positions associated with the primary reel set and (b) displaying, by the display device, any award a values associated with the displayed fourth plurality of randomly determined symbols at the plurality of symbol display positions associated with the primary reel set.
The closest prior art of record, Stevens (US 2009/0191947 A1) discloses a gaming system and method discloses a game feature which utilizes a display adder/remover to remove added game displays at different times and each time there is a no win outcome (see Stevens, 0172).  However, Stevens does not teach or suggest  “independent of any determination of any award values associated with any displayed symbols at any symbol display positions associated with any reel sets, independent of any determination of any additional reel set triggering event randomly occurring in association with the primary reel set for the second activation of the reel activation sequence and responsive to an additional reel set triggering event not randomly occurring in associated with the first additional reel .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715